Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments filed on 12/28/2020 are acknowledged and have been fully considered. Claims 1-4, 6-8, 10, 11, 13, 16-22, 25, 46 and 47 are currently pending. Claims 1, 6, 16 and 17 have been amended. Claims 46 and 47 are newly added. Claims 26 and 30 are cancelled. Claims 5, 9, 12, 14, 15, 23, 24, 27-29 and 31-45 were previously cancelled. Claim 25 remains withdrawn as being directed to non-elected claims. Claims 1-4, 6-8, 10, 11, 13, 16-22, 46 and 47 are now under consideration on the merits. 
The objections to drawings for not disclosing what each number in each figure corresponds to are withdrawn in light of Applicants’ remarks (pg. 7) filed on 12/28/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10, 11, 13, 16-22, 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The rejection is necessitated by the amendments filed on 12/28/2020.
Claims 1 and 46 recite “moving the biomass processively through” and the term “processively” renders the claims indefinite.  It is uncertain whether the word “processively” adds more limitations to moving the biomass through multiple sections of the feeder zone and the reaction zones.  It is unclear how to distinguish the claimed step from “moving the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

This previous rejection has been modified and extended to new claims 46 and 47as necessitated by the amendments filed on 12/28/2020.
Claims 1-4, 6-8, 10, 11, 13, 16-22, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin (US 2016/0273009; Priority Dec. 9, 2014; published on Sep. 22, 2016; Applicant IDS)
Regarding claims 1 and 46, Lumpkin discloses industrial scale methods for pretreating at least one ton of biomass per day in an extrusion system with low inhibitor formation (par. [0005], abstract). Lumpkin discloses the extrusion biomass treatment system comprises a barrel defining an inner chamber comprising a feeder zone and a reaction zone (par. [0005], reads on step (a)(i)). Lumpkin teaches the extrusion system comprises one or more rotatable screws configured to move the biomass through the extrusion system from the feeder zone through the reaction zone (par. [0006], reads on step (a)(ii)). Lumpkin teaches the rotatable screws comprise one or more sections that are configured to form plugs from the biomass to separate the inner chamber into two or more zones (par. [0006]). Lumpkin teaches in its methods biomass is moved through the cylindrical chamber, reduced in size, and treated with pressure, heat, chemicals or combination thereof in different tubular zones prior to being subjected to a rapid difference in temperature and pressure (see [0088] – reads on step (b)). Lumpkin teaches biomass is added from the hopper 20 into the barrel 31 (par. [0093], Fig. 1). 
Lumpkin does not teach that the plug P1 is a steam impervious plug (recited in step (a)(ii)(2)).  However, Lumpkin teaches a similar extrusion system with one or more rotatable screw and designed with elements to move biomass through the system and form plugs by reducing the biomass into smaller sized particles (of about 10 to 200 microns) and compacting the biomass.  Lumpkin teaches the elevated pressure in its system to be about 50-1000psi (par. [0119,094]).  The instant specification discloses that “a steam impervious plug” can be formed by compacting biomass of similar sized particles (of about 10 to 200 microns, see instant specification par. [0068] on pg. 23) and the operating pressure conditions are similar about 1-800 psi, about 500psi (see instant specification (par. [0057,0058] on pg. 19). The instant specification does not disclose any specific operating conditions, structural elements on the rotatable screws (or barrel) to achieve the steam impervious plug. Since, Lumpkin teaches similar pressure ranges (about 50-1000psi) for pretreating the biomass and teaches rotatable screws that move the biomass and reduces biomass to similar smaller sized particles, it would be obvious to one of ordinary skill in the art before the effective filing date of the instant invention to operate the system of Lumpkin at the higher end of the disclosed pressure range in Lumpkin and doing so would form a plug P1 in the system of Lumpkin that would also be expected to be steam impervious. 
Similarly, regarding the limitations of claims 2, 3, 7, 46 and 47 since Lumpkin is teaching a similar extrusion system, with one or more rotatable screws that can move biomass, and capable of reducing biomass to smaller sized particles (10-200 microns) 
Regarding claim 4, Lumpkin teaches the biomass feeding rate in its system is at least about 2 dry MT/day (which is 83 dry kg/hr.) (see par. [0007]).
Regarding claim 6, Lumpkin teaches the liquid fraction comprises at least 50%-99% yield of C5 monosaccharides (par. [210]). Lumpkin teaches the liquid fraction comprises C6 monosaccharides less than 50%-5% yield of the theoretical maximum (par. [0214]). Therefore Lumpkin is teaching a ratio of C5 to C6 of at least about 19:1 (99% C5 to 5% C6) in the liquid/solids fraction.
Regarding claim 8, Lumpkin teaches an example where cherry sawdust with an average particle size of about 3mm was used as raw biomass feedstock and teaches the size was reduced from 3mm to 20.75 µm (which is at least about 50%) (see Ex. 2, par. [0425-0426], Fig. 13). Lumpkin teaches the high shear plug reduces the biomass to smaller sizes of about 10-200microns (par. [0093]), the same size as disclosed in instant specification (par. [0068]).
Regarding claim 10, Lumpkin teaches the biomass is treated for less than 19 seconds in the reaction zone (par. [0187]).
Regarding claim 11, Lumpkin teaches the elevated temperature is about 200-250°C (see par. [0193]) and the elevated pressure is about 300-500 psi (see par. [0195]) and also about 35-450psi (par. [0196]).

Regarding claim 16, Lumpkin teaches the liquid fraction comprises C5 monosaccharides in at least a 75% yield compared to the theoretical maximum based on the biomass (par. [0210-0213] - reads on liquid/solids fraction).
Regarding claim 17, Lumpkin teaches the liquid fraction comprises C6 monosaccharides less than a 25% yield compared to the theoretical maximum based on the biomass (par. [0214-0216] – reads on liquid/solids fraction).
Regarding claims 18-21, Lumpkin teaches less than 30kg of formic acid (par. [0224]), less than 100 kg of acetic acid (par. [0227-0230]), less than 5kg of HMF (par. [0231-0234]) and less than 10 kg of furfural (par. [0236-0237]) per MT of dry biomass.
Regarding claim 22, Lumpkin teaches the biomass that is fed into the system comprises algae, corn, grass, straw, grain hulls etc., (see par. [250]) which teaches the same list of biomass as recited in claim 22). 
The teachings of Lumpkin renders claims 1-4, 6-8, 10, 11, 13, 16-22, 46 and 47 obvious.

Claims 1-4, 6-8, 10, 11, 13, 16-22, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Wingerson (US 2012/0184721; Pub. Jul. 19, 2012) and in view of Medoff (US 2011/0262985; Pub. Oct. 27, 2011) and as evidenced by Fang (Continuous steam explosion of wheat straw by high pressure mechanical refining system to produce sugars for bioconversion, BioResources 6(4), 4468-4480, 2011).
reads on step (a)(i)), the threaded shaft is coupled to a motor to rotate the shaft so that the biomass moves in a direction from the first end of the shaft to the second end of the shaft (par. [0014], Fig. 1 – reads on step (b)).  Wingerson teaches the apparatus can include one or more twin-screw extruders to process the biomass (par. [0054] – reads on step (a)(ii)). Wingerson teaches the feedstock will be compressed to produce a tight dynamic plug.  Wingerson teaches the plugs are dynamic with fresh feedstock being continuously forced into the plug zone and compressed plug material being continuously broken up and that plug formation involves large shearing forces that decompose the fibrous feedstock (par. [0055]). Wingerson teaches two plugs can be formed at different locations along the extruder length to create a reaction zone between them and the plugs can be made tight enough to contain up to about 1000 psi of pressure (par. [0056]).  In Fig. 1, Wingerson teaches a motor driven twin screw extruder that is divided into four reaction zones (2,3,4,5) by dynamic plugs (6,7,8).  Wingerson teaches the biomass is fed into the extruder using a crammer/feeder (par. [0065]).  Wingerson teaches the addition of different fluids including water, acids etc., into the extruder through different ports (10,14,21,19) (par. [0068,0069]).  Wingerson teaches a reaction zone (3) between the dynamic plugs (6) and (7) is operated under elevated pressure and temperature up to 230°C (par. [0071], Fig.1).  The zone (2) before the dynamic plug (6) wherein the feedstock is fed through the feeder (CF(9)) and hot water is fed through port (10) (see par. [0067]) would read on the preconditioning 
Wingerson does not explicitly teach the dynamic plugs (6,7) created in its apparatus are steam impervious (as recited in step (a)(ii)(2)).  However, Wingerson teaches its dynamic plugs can be made tight enough to contain up to 1000psi of pressure (par. [0056]). 
Medoff teaches a screw extrusion process to treat biomass feedstock (abstract, Fig. 13-15).  Medoff teaches the treatment conditions in the screw extrusion system to be elevated temperatures and pressures in the range of 350°F to 550°F and 135psi to 3000 psi including 200-500 psi and teaches an example pressure of 1000psi (par. [0098,0099]).  Medoff teaches the screw extrusion system reduces the size of and/or homogenize the biomass feedstock (par. [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Wingerson and maintain the pressure range in screw extrusion system to be in the range of 135-3000psi including 1000psi, in particular, as taught by Medoff.  One of ordinary skill in the art would be motivated to do so because Medoff teaches these are operating conditions that are used in screw extrusion treatment of biomass and the artisan is combining prior art elements according to known methods.  The instant specification discloses that “a steam impervious plug” can be formed by compacting biomass at an operating pressure condition of about 1-800 psi, about 500psi (see instant specification (par. [0057,0058] 
Wingerson teaches a method to produce a solidified concentrated lignin fraction and a carbohydrate composition that is substantially free of lignin (par. [0012,0020,0021,0028]).  Wingerson teaches biomass in its treatment methods consist of cellulose, hemicellulose and lignin and its methods are directed to separating the constituents (par. [0039]).  Medoff teaches lignocellulosic biomass that is processed in its methods refer to virtually any plant-derived organic matter including corn stover, wheat straw (par. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Wingerson and process wheat straw as the lignocellulosic feedstock raw material as taught by Medoff.  One of ordinary skill in the art would be motivated to do so because Medoff teaches wheat straw is processed in screw extrusion reactors and the artisan is using a known raw material as the feedstock in the methods of Wingerson.
Wingerson and Medoff do not teach the treated biomass composition to comprise a liquid/solids fraction comprising monosaccharides.

Regarding claims 2, 3, 46 and 47, Wingerson and Medoff both teach the screw extrusion process to be a continuous process and teach the pressure is maintained by the continuous processing of the biomass (see Wingerson par. [0055,0061], see Medoff par. [0106,0110,0111]).  Therefore, it is expected the screw extrusion system of Wingerson/Medoff can be configured to maintain the stream impervious plug for time ranging from 1 hr. to at least 18 hrs (would read on - can be maintained for at least about 15 hours (as recited in claim 3), or at least about 10 hours (as recited in claim 46), or at least about 18 hours (as recited in claim 47)).
Regarding claim 4, Medoff teaches the feed input rate can be 25 lbs/hr. of dry biomass feedstock (par. 0095]), and also teaches feed rate can vary depending of consistency of feed material and RPM of the screw elements.  Medoff teaches a typical biomass processing plant has a feed rate of 50000 lb/hour, which would require a plurality of screw extruders or a very large screw extruder (par. [0097]).  Since Medoff teaches the feed rate can be varied, it would be obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the feed rate in the methods of Wingerson/Medoff to be in the range 60-350 dry kg/hr.  One would be motivated to do so because, Medoff teaches feed rate is an optimizable variable.

Regarding claim 7, Wingerson teaches its dynamic plugs can be made tight enough to contain up to 1000psi of pressure (par. [0056]) and, as discussed above, the plugs created in the methods of Wingerson/Medoff are expected to be steam impervious.
Regarding claim 8, Wingerson teaches plug formation in its methods involves large shearing forces that decompose the fibrous feedstock (par. [0055]). Medoff also teaches the screw extrusion system reduces the size of and/or homogenize the biomass feedstock (par. [0075]). The instant specification also teaches movement of the biomass through the high shear plug break the biomass into smaller sized particles (par. [0068], pg. 23 lines 1,2). Since, Wingerson/Medoff teach similar pressure operating conditions, it is expected the plug formed in the methods of Wingerson/Medoff would also reduce particle size of the biomass by at least 50%.
Regarding claim 10, Wingerson and Medoff are silent regarding the time of treatment in the reaction zone, but they teach the movement of the feedstock can be controlled by the RPM of the screw elements (see Medoff par. [0097]).  Therefore, it would be obvious to one of ordinary skill in the art to find the optimum time of reaction.
Regarding claim 11, Wingerson teaches the temperature range to be 230°C (par. [0071]). Medoff teaches the pressure to be in the range of 200-500psi (par. [0099]).  

Regarding claims 16-21, the limitations pertaining to composition of the liquid/solids fraction (amounts of C5, C6 sugars), percentage yields, amount of formic acid/acetic acid/hydroxymethyl furfural/furfural (inhibitors) are all outcomes of the instantly recited methods. Since Wingerson in view of Medoff teach a similar process of screw extrusion treatment process of lignocellulosic material (similar biomass, operating temperature/pressure conditions), it is expected that the methods of Wingerson/Medoff would also produce the similar amounts of C5/C6 sugars, percentage yields, and amounts of inhibitors.
Regarding claim 22, Medoff teaches the biomass can be corn stover, wheat straw, rice straw, sawdust, paper etc. (par. [0030]).
Therefore, the combination of Wingerson and Medoff renders claims 1-4, 6-8, 10, 11, 13, 16-22, 46 and 47 obvious.

Response to Arguments
Applicant's arguments filed on 12/28/2020 have been fully considered but they are not persuasive. Applicants argue that the Examiner has failed to identify the disclosure in Lumpkin related to moving the biomass processively through a preconditioning zone that produces a homogenized biomass and a high pressure zone (see page 8). Similarly applicants argue that the combined teachings of Wingerson, Medoff and Fang also do not teach moving the biomass processively through a .
These arguments are not persuasive, because as discussed above in the rejection, Lumpkin and the combination of Wingerson, Medoff and Fang do teach an apparatus with similar elements (barrel, rotatable screws, different sections in the barrel for treating biomass etc.,) and similar operating conditions (pressure, temperature) to achieve the result of moving the biomass processively through a preconditioning zone that produces a homogenized biomass and a high pressure zone. Lumpkin teaches biomass is added from the hopper 20 into the barrel 31 (par. [0093], Fig. 1). Lumpkin teaches a motor mechanism to turn the screws and teaches mechanical compaction to form plugs. Lumpkin teaches the screws are designed with sections to form a high-shear plug P1, which can occur after the addition of water through port 29 to hydrate the biomass, but prior to the addition of stream through ports 32, 33 (see par. [0093]). Lumpkin teaches the high shear plug P1 can break the biomass into smaller sized particles of about 10 to 200 microns (see par. [0093]). Lumpkin teaches the plugs that are formed can separate the biomass into zones/sections that can be treated differently from one another. The section in the barrel after port 29 and before steam ports 32,33, is considered the preconditioning zone recited in step (b)(1), because Lumpkin teaches the plug P1 breaks down the biomass into smaller sized particles as recited in instant claim 1, step (b)(1). Since water is added in port 29, in this zone the biomass is in a 
Similarly, Wingerson teaches a barrel unit to contain a threaded shaft (par. [0015] – reads on step (a)(i)), the threaded shaft is coupled to a motor to rotate the shaft so that the biomass moves in a direction from the first end of the shaft to the second end of the shaft (par. [0014], Fig. 1 – reads on step (b)).  Wingerson teaches the apparatus can include one or more twin-screw extruders to process the biomass (par. [0054] – reads on step (a)(ii)). Wingerson teaches the feedstock will be compressed to produce a tight dynamic plug.  Wingerson teaches the plugs are dynamic with fresh feedstock being continuously forced into the plug zone and compressed plug material being continuously broken up and that plug formation involves large shearing forces that decompose the fibrous feedstock (par. [0055]). Wingerson teaches the addition of different fluids including water, acids etc., into the extruder through different ports (10,14,21,19) (par. [0068,0069]).  The zone (2) before the dynamic plug (6) wherein the feedstock is fed through the feeder (CF(9)) and hot water is fed through port (10) (see par. [0067]) would read on the preconditioning zone recited in step (a)(1) of instant claim 1.  Since Wingerson teaches the extruder breaks up the feedstock by shearing forces (the feedstock would be reduced in particle size) and would result in mixing with the water (reads on homogenized biomass in the preconditioning section). Wingerson teaches a reaction zone (3) between the dynamic plugs (6) and (7) is operated under elevated pressure and temperature up to 230°C (par. [0071], Fig.1).
.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657